Citation Nr: 1114469	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-28 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service connected tinnitus.

2.  Entitlement to service connection for headaches, to include as secondary to service connected tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his wife testified during at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge in July 2010.  A transcript of the hearing is in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran contends that he has developed headaches and vertigo as a result of active service.  He argues that these disabilities began either as a result of a head butt he sustained during basic training, having a concussion grenade explode near his head during service, or secondary to his service-connected tinnitus.  

At the July 2010 hearing, the Veteran testified that he sought treatment for his disabilities at a VA Medical Center (VAMC) in Minneapolis/St. Paul shortly after his discharge from service.  He said that he continued to be treated at this facility for several years.  These records are not contained in the claims file, and there is no indication that there has been at attempt to retrieve them.  The Board finds that an attempt must be made to obtain these VA records and associate them with the claims file.  

Similarly, the Veteran testified that he has been receiving private treatment for his disabilities from the 1980s, and he identified the treatment source as Park Nicollet in St. Louis Park, Minnesota.  While there is a recent record from Park Nicollet in the claims file, there are no records prior to or since July 15, 2009.  The Board believes that, after receiving authorization from the Veteran, an attempt should be made to obtain these records.  

Finally, the Veteran has been afforded VA examinations for his claimed disabilities, and the examiners have offered opinions that are pertinent to his claims.  Unfortunately, while the May 2008 VA neurology opinion addressed the etiology of the Veteran's headaches on both a direct basis and as secondary to service-connected tinnitus, it did not address the possibility that the headaches were aggravated by tinnitus.  Similarly, the May 2008 and January 2010 VA audiological opinions addressed the Veteran's vertigo in regards to whether or not it was secondary to tinnitus.  However, neither opinion addressed whether or not vertigo was related to incidents or injuries during service, or whether vertigo is aggravated by tinnitus.  Therefore, the Board finds that after any additional medical records have been obtained, the Veteran should be scheduled for VA examinations in order to obtain more complete opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Minneapolis/St. Paul VAMC, between April 20, 1973 and December 21, 2006 and since December 19, 2008.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically ask him to provide authorization to enable VA to obtain all outstanding pertinent records from Park Nicollet, in St. Louis Park, Minnesota, dated prior to and since July 15, 2009.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All records and responses received should be associated with the claims file.  

3.  After completion of 1 and 2 above, schedule the Veteran for a VA neurological examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history, testimony and assertions.  All appropriate tests deemed necessary and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

If the Veteran is found to have a chronic disability(ies) manifested by headaches and/or vertigo, based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (headache or vertigo) (1) was incurred in or aggravated by service, to include due to a head butt or due to an explosion of a concussion grenade during service; (2) was manifested to a compensable degree within one year after the Veteran's discharge from service on April 20, 1973; or (3) is secondary to service-connected tinnitus.  In discussing secondary service connection (i.e., whether headaches or vertigo is due to tinnitus), the examiner should consider both initial causation of each disorder due to service-connected tinnitus, and the possibility that either of these claimed disorders has been permanently aggravated by service-connected tinnitus.  For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  If aggravation by service-connected tinnitus has occurred, the examiner should estimate by how much.  

In providing the requested opinions, the VA examiner should review and discuss all of the prior VA examination reports that addressed the etiology of the Veteran's headaches and vertigo (dated in May 2008 and January 2010) and lay statements/testimony.  The examiner should set forth the complete rationale for any opinion(s) expressed and conclusion(s) reached in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal, in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


